DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 17/157,702 filed on 01/25/2021.
3.	Claims 1-20 are pending.  

Claims 1, 10 and 19 are independent claims.  

Specification Objection
4.	The disclosure is objected to because of the following informalities: The disclosure consists of abbreviations which are not written out the first time they are used (e.g. SMRAM, MM, MMI, USB, BIOS, PROM, EPROM, EEPROM, Vpp, UEFI, TPM, NVDIMM, SSD, GUID, SHA, KB, EC, PSP, PEI FV, SPI, LPC, Espi, GbE, PFGA).  Abbreviations must be written out the first time they are used in the disclosure, again in the abstract, and again in the claims, as the intent of their meaning is likely to be changed over time.
Appropriate correction is required. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a).  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Any amendment to the disclosure must be supported by the disclosure as originally filed. 
Claim Objections
5:	Claim 20 is objected to because of the following informalities:  
Claim 20 grammatical error on line 3, “progress units,.”, Examiner suggest using “progress units [[,]].”
Appropriate correction is required.
Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 5, 9, 10, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al., U.S. Patent No. 9,116,774 (hereinafter Rajagopalan) in view of Stayano, JP 3863401 B2.     
   In regards to claim 1, Rajagopalan teaches: 
A non-transitory medium holding executable instructions for performing secure flash updates, the instructions when executed on at least one computing platform equipped with platform firmware and at least one processor, causing the platform to: receive a request to perform a flash update of a firmware image (Fig 1, see Non-Volatile Memory, Firmware (primary copy) 136, Firmware (secondary copy) 131), (column 2, lines 16-20, see receiving, at the first device, a file that includes at least two different firmware update files, each firmware update file comprising a respective file header that has information about a set of intended firmware configuration targets) and (Abstract, see  The non-volatile memory device may include a flash memory device having a non-volatile memory array).
the request including an update capsule holding a flash update image that includes firmware code or data or both (column 2, lines 16-20, see receiving, at the first device, a file comprising at least two different firmware update files, each firmware update file comprising a respective file header that has information about a set of intended firmware configuration targets).
receive a plurality of function calls via a runtime services interface provided by the platform firmware to perform the flash update (column 8, lines 1-11, see parsing the respective file headers to identify one or more firmware update files which corresponds to the first configuration, wherein the identification includes those firmware update files that correspond with any of the set of intended firmware configuration targets that matches the first configuration; executing, by the first device, a first update by updating the first set of firmware instructions by replacing at least a first portion of the first set of firmware instructions with at least a second portion of the identified firmware update) and (column 8, lines 23-29, see parsing the respective file headers to identify the firmware update file which corresponds to the second configuration, wherein the identification is based on comparing each of the set of intended firmware configuration targets with the second configuration; and executing, by the second device, a second update by updating the second set of firmware instructions by replacing at least a first portion of the second set of firmware instructions)
each call directed to a logical block of the flash update image (column 8, lines 7-11, see executing, by the first device, a first update by updating the first set of firmware instructions by replacing at least a first portion of the first set of firmware instructions with at least a second portion of the identified firmware update file which corresponds to the first configuration) and (column 8, lines 28-32, see executing, by the second device, a second update by updating the second set of firmware instructions by replacing at least a first portion of the second set of firmware instructions with at least a third portion of the identified firmware update file).
each logical block divided into one or more progress units (column 5, lines 16-24, see Note that one or more of the elements described in FIG. 1 (as well as the elements described subsequent to FIG. 1) can be implemented in either software (firmware) or hardware, or both. Note, too, that the elements and their functionality described in FIG. 1 (and in other figures) can be aggregated with one or more other elements, or, alternatively, the elements and their functionality can be subdivided into constituent sub-elements, if any).
perform, in response to each function call, an update to the firmware image for a single progress unit at a time for each logical block (column 8, lines 7-11, see executing, by the first device, a first update by updating the first set of firmware instructions by replacing at least a first portion of the first set of firmware instructions with at least a second portion of the identified firmware update file which corresponds to the first configuration), (column 8, lines 28-32, see executing, by the second device, a second update by updating the second set of firmware instructions by replacing at least a first portion of the second set of firmware instructions with at least a third portion of the identified firmware update file) and (column 2, lines 55-61, see the subsequent update, the existing set of firmware instructions causes the first device to parse the respective file headers such that the selected one or more intended firmware update files include only those firmware update files for which the first configuration is included in the corresponding set of intended firmware configuration targets).
Rajagopalan doesn’t explicitly teach:
store the flash update image in an image buffer.
However, Stayano teaches such use (p. 9, 1st para., see when an image of software exists in the buffer 131 of the RAM 13 (step S12), a falsification verification process (FIG. 6) is performed using the signature of the software and the public key) and (p. 9, [0066], see the buffer of the RAM 13 is stored in the flash memory 12. The image 131 is copied and the previous contents are overwritten).
store a hash of each logical block of the flash update image in a secure memory location that is accessible only when one or more processors on the platform are operating in a secure operating environment.
However, Stayano teaches such use (p. 2, [0011], see based on the signature for the software temporarily held in the buffer and the second key The program code for the second process is for saving the software whose validity is confirmed by the verification from the buffer to the flash memory, and The flash memory can write data only by executing the program code of the second process in the ROM by the processor, and the ROM is provided for each target software distribution source).
the update performed while the one or more processors are operating in the secure operating environment after validating a hash of the logical block of the flash update image with a corresponding stored hash.
However, Stayano teaches such use: (p. 2, [0011], see based on the signature for the software temporarily held in the buffer and the second key The program code for the second process is for saving the software who validity is confirmed by the verification from the buffer to the flash memory, and The flash memory can write data only by executing the program code of the second process in the ROM by the processor, and the ROM is provided for each target software distribution source) and (p. 9, [0061], see for example, when the signature is obtained by encrypting a hash value obtained by applying a predetermined hash function to the software with a secret key of the software distribution source).
Rajagopalan and Stayano  are analogous art because they are from the same field of endeavor, software updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rajagopalan and Stayano  before him or her, to modify the system of Rajagopalan to include the teachings of Stayano, as a software processing device, and accordingly it would enhance the system of Rajagopalan, which is focused on firmware update because that would provide Rajagopalan with the ability to validate an update, as suggested by Stayano  (p. 2, [0011], p. 13, 4th para.).      

   In regards to claim 5, Rajagopalan doesn’t explicitly teach:
the image buffer is located in non-secure memory.
However, Stayano teaches such use (p. 9, 1st para., see when an image of software exists in the buffer 131 of the RAM 13 (step S12), a falsification verification process (FIG. 6) is performed using the signature of the software and the public key) and (p. 9, [0066], see the buffer of the RAM 13 is stored in the flash memory 12. The image 131 is copied and the previous contents are overwritten)..
Rajagopalan and Stayano  are analogous art because they are from the same field of endeavor, software updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rajagopalan and Stayano  before him or her, to modify the system of Rajagopalan to include the teachings of Stayano, as a software processing device, and accordingly it would enhance the system of Rajagopalan, which is focused on firmware update because that would provide Rajagopalan with the ability to validate an update, as suggested by Stayano  (p. 2, [0011], p. 13, 4th para.).      

   In regards to claim 9, Rajagopalan teaches: 
the flash update image is an update for system firmware, Management Engine firmware, on-board gigabit Ethernet (GbE) firmware, sensor firmware or Field Programmable Gate Array (FPGA) firmware (column 5, lines 12-16, see used herein, the term "firmware," at least in one embodiment, refers to executable instructions and/or data used to facilitate functionality of a removable memory card and/or non-volatile 
memory as a data store. In some cases, firmware can be used to implement system files), (column 3, lines 59-65, see this disclosure provides examples of circuits, devices, systems, and methods for upgrading firmware residing on a non-volatile memory device. Particular implementations described herein relate to circuits, devices, systems, and methods that update, with a common   update file, firmware residing on multiple non-volatile memory devices having diverse configurations) and (Abstract, see the non-volatile memory device may include a flash memory device having a non-volatile memory array).

   In regards to claim 10, Rajagopalan teaches: 
A computing platform-implemented method for performing secure flash updates, the computing platform equipped with platform firmware and at least one processor, the method comprising: receiving with the computing platform a request to perform a flash update of a firmware image (Fig 1, see Non-Volatile Memory, Firmware (primary copy) 136, Firmware (secondary copy) 131), (column 2, lines 16-20, see receiving, at the first device, a file that includes at least two different firmware update files, each firmware update file comprising a respective file header that has information about a set of intended firmware configuration targets) and (Abstract, see  The non-volatile memory device may include a flash memory device having a non-volatile memory array).
the request including an update capsule holding a flash update image that includes firmware code or data or both (column 2, lines 16-20, see receiving, at the first device, a file comprising at least two different firmware update files, each firmware update file comprising a respective file header that has information about a set of intended firmware configuration targets).
receiving a plurality of function calls via a runtime services interface provided by the platform firmware to perform the flash update (column 8, lines 1-11, see parsing the respective file headers to identify one or more firmware update files which corresponds to the first configuration, wherein the identification includes those firmware update files that correspond with any of the set of intended firmware configuration targets that matches the first configuration; executing, by the first device, a first update by updating the first set of firmware instructions by replacing at least a first portion of the first set of firmware instructions with at least a second portion of the identified firmware update) and (column 8, lines 23-29, see parsing the respective file headers to identify the firmware update file which corresponds to the second configuration, wherein the identification is based on comparing each of the set of intended firmware configuration targets with the second configuration; and executing, by the second device, a second update by updating the second set of firmware instructions by replacing at least a first portion of the second set of firmware instructions).
each call directed to a logical block of the flash update image (column 8, lines 7-11, see executing, by the first device, a first update by updating the first set of firmware instructions by replacing at least a first portion of the first set of firmware instructions with at least a second portion of the identified firmware update file which corresponds to the first configuration) and (column 8, lines 28-32, see executing, by the second device, a second update by updating the second set of firmware instructions by replacing at least a first portion of the second set of firmware instructions with at least a third portion of the identified firmware update file).
each logical block divided into one or more progress units (column 5, lines 16-24, see Note that one or more of the elements described in FIG. 1 (as well as the elements described subsequent to FIG. 1) can be implemented in either software (firmware) or hardware, or both. Note, too, that the elements and their functionality described in FIG. 1 (and in other figures) can be aggregated with one or more other elements, or, alternatively, the elements and their functionality can be subdivided into constituent sub-elements, if any).
performing, in response to each function call, an update to the firmware image for a single progress unit at a time for each logical block (column 8, lines 7-11, see executing, by the first device, a first update by updating the first set of firmware instructions by replacing at least a first portion of the first set of firmware instructions with at least a second portion of the identified firmware update file which corresponds to the first configuration), (column 8, lines 28-32, see executing, by the second device, a second update by updating the second set of firmware instructions by replacing at least a first portion of the second set of firmware instructions with at least a third portion of the identified firmware update file) and (column 2, lines 55-61, see the subsequent update, the existing set of firmware instructions causes the first device to parse the respective file headers such that the selected one or more intended firmware update files include only those firmware update files for which the first configuration is included in the corresponding set of intended firmware configuration targets).
Rajagopalan doesn’t explicitly teach:
storing the flash update image in an image buffer.
However, Stayano teaches such use (p. 9, 1st para., see when an image of software exists in the buffer 131 of the RAM 13 (step S12), a falsification verification process (FIG. 6) is performed using the signature of the software and the public key) and (p. 9, [0066], see the buffer of the RAM 13 is stored in the flash memory 12. The image 131 is copied and the previous contents are overwritten).
storing a hash of each logical block of the flash update image in a secure memory location that is accessible only when one or more processors on the platform are operating in a secure operating environment.
However, Stayano teaches such use (p. 2, [0011], see based on the signature for the software temporarily held in the buffer and the second key The program code for the second process is for saving the software whose validity is confirmed by the verification from the buffer to the flash memory, and The flash memory can write data only by executing the program code of the second process in the ROM by the processor, and the ROM is provided for each target software distribution source).
the update performed while the one or more processors are operating in the secure operating environment after validating a hash of the logical block of the flash update image with a corresponding stored hash.
However, Stayano teaches such use: (p. 2, [0011], see based on the signature for the software temporarily held in the buffer and the second key The program code for the second process is for saving the software whose validity is confirmed by the verification from the buffer to the flash memory, and The flash memory can write data only by executing the program code of the second process in the ROM by the processor, and the ROM is provided for each target software distribution source) and (p. 9, [0061], see for example, when the signature is obtained by encrypting a hash value obtained by applying a predetermined hash function to the software with a secret key of the software distribution source).
Rajagopalan and Stayano  are analogous art because they are from the same field of endeavor, software updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rajagopalan and Stayano  before him or her, to modify the system of Rajagopalan to include the teachings of Stayano, as a software processing device, and accordingly it would enhance the system of Rajagopalan, which is focused on firmware update because that would provide Rajagopalan with the ability to validate an update, as suggested by Stayano  (p. 2, [0011], p. 13, 4th para.).      

   In regards to claim 14, Rajagopalan doesn’t explicitly teach:
the image buffer is located in non-secure memory.
However, Stayano teaches such use (p. 9, 1st para., see when an image of software exists in the buffer 131 of the RAM 13 (step S12), a falsification verification process (FIG. 6) is performed using the signature of the software and the public key) and (p. 9, [0066], see the buffer of the RAM 13 is stored in the flash memory 12. The image 131 is copied and the previous contents are overwritten).
Rajagopalan and Stayano  are analogous art because they are from the same field of endeavor, software updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rajagopalan and Stayano  before him or her, to modify the system of Rajagopalan to include the teachings of Stayano, as a software processing device, and accordingly it would enhance the system of Rajagopalan, which is focused on firmware update because that would provide Rajagopalan with the ability to validate an update, as suggested by Stayano  (p. 2, [0011], p. 13, 4th para.).      

   In regards to claim 18, Rajagopalan teaches: 
the flash update image is an update for system firmware, Management Engine firmware, on-board gigabit Ethernet (GbE) firmware, sensor firmware or Field Programmable Gate Array (FPGA) firmware (column 5, lines 12-16, see used herein, the term "firmware," at least in one embodiment, refers to executable instructions and/or data used to facilitate functionality of a removable memory card and/or non-volatile 
memory as a data store. In some cases, firmware can be used to implement system files), (column 3, lines 59-65, see this disclosure provides examples of circuits, devices, systems, and methods for upgrading firmware residing on a non-volatile memory device. Particular implementations described herein relate to circuits, devices, systems, and methods that update, with a common   update file, firmware residing on multiple non-volatile memory devices having diverse configurations) and (Abstract, see the non-volatile memory device may include a flash memory device having a non-volatile memory array).

   In regards to claim 19, Rajagopalan teaches: 
A computing platform equipped with one or more processors, comprising: a non-volatile storage location holding platform firmware that provides a runtime services interface to functions operable in a secure memory environment (Fig 1, see Non-Volatile Memory, Firmware (primary copy) 136, Firmware (secondary copy) 131), (column 2, lines 16-20, see receiving, at the first device, a file that includes at least two different firmware update files, each firmware update file comprising a respective file header that has information about a set of intended firmware configuration targets) and (Abstract, see  The non-volatile memory device may include a flash memory device having a non-volatile memory array).
an operating system configured to execute an application that when executed makes a request to the runtime services interface to perform a flash update of a firmware image (Fig 1, see Non-Volatile Memory, Firmware (primary copy) 136, Firmware (secondary copy) 131), (column 2, lines 16-20, see receiving, at the first device, a file that includes at least two different firmware update files, each firmware update file comprising a respective file header that has information about a set of intended firmware configuration targets) and (Abstract, see  The non-volatile memory device may include a flash memory device having a non-volatile memory array).
the request including an update capsule holding a flash update image that includes firmware code or data or both (column 2, lines 16-20, see receiving, at the first device, a file comprising at least two different firmware update files, each firmware update file comprising a respective file header that has information about a set of intended firmware configuration targets).
receives a plurality of function calls via the runtime services interface from the application to perform the flash update (column 8, lines 1-11, see parsing the respective file headers to identify one or more firmware update files which corresponds to the first configuration, wherein the identification includes those firmware update files that correspond with any of the set of intended firmware configuration targets that matches the first configuration; executing, by the first device, a first update by updating the first set of firmware instructions by replacing at least a first portion of the first set of firmware instructions with at least a second portion of the identified firmware update) and (column 8, lines 23-29, see parsing the respective file headers to identify the firmware update file which corresponds to the second configuration, wherein the identification is based on comparing each of the set of intended firmware configuration targets with the second configuration; and executing, by the second device, a second update by updating the second set of firmware instructions by replacing at least a first portion of the second set of firmware instructions). 
each call directed to a logical block of the flash update image (column 8, lines 7-11, see executing, by the first device, a first update by updating the first set of firmware instructions by replacing at least a first portion of the first set of firmware instructions with at least a second portion of the identified firmware update file which corresponds to the first configuration) and (column 8, lines 28-32, see executing, by the second device, a second update by updating the second set of firmware instructions by replacing at least a first portion of the second set of firmware instructions with at least a third portion of the identified firmware update file).
each logical block divided into one or more progress units (column 5, lines 16-24, see Note that one or more of the elements described in FIG. 1 (as well as the elements described subsequent to FIG. 1) can be implemented in either software (firmware) or hardware, or both. Note, too, that the elements and their functionality described in FIG. 1 (and in other figures) can be aggregated with one or more other elements, or, alternatively, the elements and their functionality can be subdivided into constituent sub-elements, if any).
performs, in response to each function call, an update to the firmware image for a single progress unit at a time for each logical block (column 8, lines 7-11, see executing, by the first device, a first update by updating the first set of firmware instructions by replacing at least a first portion of the first set of firmware instructions with at least a second portion of the identified firmware update file which corresponds to the first configuration), (column 8, lines 28-32, see executing, by the second device, a second update by updating the second set of firmware instructions by replacing at least a first portion of the second set of firmware instructions with at least a third portion of the identified firmware update file) and (column 2, lines 55-61, see the subsequent update, the existing set of firmware instructions causes the first device to parse the respective file headers such that the selected one or more intended firmware update files include only those firmware update files for which the first configuration is included in the corresponding set of intended firmware configuration targets).
Rajagopalan doesn’t explicitly teach:
upon receiving the request to perform the flash update, the computing platform: validates the request.
However, Stayano teaches such use: (p. 2, [0011], see based on the signature for the software temporarily held in the buffer and the second key The program code for the second process is for saving the software whose validity is confirmed by the verification from the buffer to the flash memory, and The flash memory can write data only by executing the program code of the second process in the ROM by the processor, and the ROM is provided for each target software distribution source) and (p. 9, [0061], see for example, when the signature is obtained by encrypting a hash value obtained by applying a predetermined hash function to the software with a secret key of the software distribution source). 
stores the flash update image in the image buffer.
However, Stayano teaches such use (p. 9, 1st para., see when an image of software exists in the buffer 131 of the RAM 13 (step S12), a falsification verification process (FIG. 6) is performed using the signature of the software and the public key) and (p. 9, [0066], see the buffer of the RAM 13 is stored in the flash memory 12. The image 131 is copied and the previous contents are overwritten). 
an image buffer in a non-secure memory location.
However, Stayano teaches such use (p. 9, 1st para., see when an image of software exists in the buffer 131 of the RAM 13 (step S12), a falsification verification process (FIG. 6) is performed using the signature of the software and the public key) and (p. 9, [0066], see the buffer of the RAM 13 is stored in the flash memory 12. The image 131 is copied and the previous contents are overwritten).
stores a hash of each logical block of the flash update image in a secure memory location that is accessible only when one or more processors on the platform are operating in a secure operating environment.
However, Stayano teaches such use (p. 2, [0011], see based on the signature for the software temporarily held in the buffer and the second key The program code for the second process is for saving the software whose validity is confirmed by the verification from the buffer to the flash memory, and The flash memory can write data only by executing the program code of the second process in the ROM by the processor, and the ROM is provided for each target software distribution source).
the update performed while the one or more processors are operating in the secure operating environment after validating a hash of the logical block of the flash update image with a corresponding stored hash.
However, Stayano teaches such use: (p. 2, [0011], see based on the signature for the software temporarily held in the buffer and the second key The program code for the second process is for saving the software whose validity is confirmed by the verification from the buffer to the flash memory, and The flash memory can write data only by executing the program code of the second process in the ROM by the processor, and the ROM is provided for each target software distribution source) and (p. 9, [0061], see for example, when the signature is obtained by encrypting a hash value obtained by applying a predetermined hash function to the software with a secret key of the software distribution source).
Rajagopalan and Stayano  are analogous art because they are from the same field of endeavor, software updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rajagopalan and Stayano  before him or her, to modify the system of Rajagopalan to include the teachings of Stayano, as a software processing device, and accordingly it would enhance the system of Rajagopalan, which is focused on firmware update because that would provide Rajagopalan with the ability to validate an update, as suggested by Stayano  (p. 2, [0011], p. 13, 4th para.).      

8.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan in view of Stayano in view of Sarangdhar, US 2016/0180,095.        
In regards to claims 1 and 10 the rejections above are incorporated respectively.
   In regards to claim 3, Rajagopalan and Stayano, in particular Rajagopalan doesn’t explicitly teach:
the secure operating environment is System Management Mode (SMM) or TrustZone.
However, Sarangdha teaches such use: (p. 3, [0045], see FIG. 2A is a functional block diagram of an SPI Flash 120 according to an embodiment of the disclosure. The SPI Flash 120 stores an image 200 that includes a descriptor region 210 that stores one or more descriptors. The descriptor region 210 may be write protected after reset of the sensor 100. The descriptor region 210 may be write protected by hardware (such as the SMM controller 112) or by secure firmware (such as ROM code)).
Rajagopalan, Stayano and Sarangdhar are analogous art because they are from the same field of endeavor, firmware updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rajagopalan, Stayano and Sarangdhar before him or her, to modify the system of Rajagopalan and Stayano, in particular Rajagopalan to include the teachings of Sarangdhar, as a system for measured boot capability, and accordingly it would enhance the system of Rajagopalan, which is focused on firmware update, because that would provide Rajagopalan with the ability to utilize a SMM system, as suggested by Sarangdhar (p. 3, [0045], p. 13, [0173]).      

   In regards to claim 12, Rajagopalan and Stayano, in particular Rajagopalan doesn’t explicitly teach:
the secure operating environment is System Management Mode (SMM) or TrustZone.
However, Sarangdha teaches such use: (p. 3, [0045], see FIG. 2A is a functional block diagram of an SPI Flash 120 according to an embodiment of the disclosure. The SPI Flash 120 stores an image 200 that includes a descriptor region 210 that stores one or more descriptors. The descriptor region 210 may be write protected after reset of the sensor 100. The descriptor region 210 may be write protected by hardware (such as the SMM controller 112) or by secure firmware (such as ROM code)).
Rajagopalan, Stayano and Sarangdhar are analogous art because they are from the same field of endeavor, firmware updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rajagopalan, Stayano and Sarangdhar before him or her, to modify the system of Rajagopalan and Stayano, in particular Rajagopalan to include the teachings of Sarangdhar, as a system for measured boot capability, and accordingly it would enhance the system of Rajagopalan, which is focused on firmware update, because that would provide Rajagopalan with the ability to utilize a SMM system, as suggested by Sarangdhar (p. 3, [0045], p. 13, [0173]).      

9.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan in view of Stayano in view of Sundaresan, US 2021/0232,981.
In regards to claims 1 and 10 the rejections above are incorporated respectively.
   In regards to claim 4, Rajagopalan and Stayano, in particular Rajagopalan doesn’t explicitly teach:
verify a signature of the flash update image with a function provided by the runtime services interface. 
However, Sundaresan teaches such use: (p. 5, [0055], see the verification module 314 ensures that semantics of incremental ML model updates only once and that each data item is used exactly once to update the ML model, so that each data item contributes exactly once to a version of the ML model that is certified by the certifying node 222.. The verification module 314 verifies “exactly once” semantics using a unique encrypted signature that each data item is provided with. Once used, the same signature is not re-used again to update a certified version of the ML model). 
Rajagopalan, Stayano and Sundaresan are analogous art because they are from the same field of endeavor, software updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rajagopalan, Stayano and Sundaresan before him or her, to modify the system of Rajagopalan and Stayano, in particular Rajagopalan to include the teachings of Sundaresan, as a system for incremental training of edge devices using a base version, and accordingly it would enhance the system of Rajagopalan, which is focused on firmware update because that would provide Rajagopalan with the ability to verify a signature, as suggested by Sundaresan (p. 5, [0055], p. 9, [0080]).      

   In regards to claim 13, Rajagopalan and Stayano, in particular Rajagopalan doesn’t explicitly teach:
verifying a signature of the flash update image with a function provided by the runtime services interface.
However, Sundaresan teaches such use: (p. 5, [0055], see the verification module 314 ensures that semantics of incremental ML model updates only once and that each data item is used exactly once to update the ML model, so that each data item contributes exactly once to a version of the ML model that is certified by the certifying node 222.. The verification module 314 verifies “exactly once” semantics using a unique encrypted signature that each data item is provided with. Once used, the same signature is not re-used again to update a certified version of the ML model). 
Rajagopalan, Stayano and Sundaresan are analogous art because they are from the same field of endeavor, software updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rajagopalan, Stayano and Sundaresan before him or her, to modify the system of Rajagopalan and Stayano, in particular Rajagopalan to include the teachings of Sundaresan, as a system for incremental training of edge devices using a base version, and accordingly it would enhance the system of Rajagopalan, which is focused on firmware update because that would provide Rajagopalan with the ability to verify a signature, as suggested by Sundaresan (p. 5, [0055], p. 9, [0080]).      

10.	Claims 6, 8, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan in view of Stayano in view of Wang et. al., CN 111,176,703A (hereinafter Wang). 
In regards to claims 1, 10 and 19 the rejections above are incorporated respectively.
   In regards to claim 6, Rajagopalan and Stayano, in particular Rajagopalan doesn’t explicitly teach:
latency of the plurality of firmware function calls is tunable.
However, Wang teaches such use: (p. 5, 2nd para., see specifically, the BMC in the partition to be updated middleware obtaining the upgraded mirror image file to upgrade the firmware, can specifically detect middleware partition to be updated exists in according to the preset frequency of the mirror image file to be upgraded and updated, if so, obtaining the updated to-be-upgraded mirror image file for firmware upgrade. the pre-set frequency can be specifically set according to the requirement in a specific implementation. Of course, the BMC can also partition to be updated of middleware for real time monitoring, once monitoring of renewed mirror image file to be updated immediately for firmware upgrading, which can ensure timely upgrading of firmware).
Rajagopalan, Stayano and Wang are analogous art because they are from the same field of endeavor, firmware updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rajagopalan, Stayano and Wang before him or her, to modify the system of Rajagopalan and Stayano, in particular Rajagopalan to include the teachings of Wang, as a system for firmware upgrades, and accordingly it would enhance the system of Rajagopalan, which is focused on firmware update because that would provide Rajagopalan with the tune update frequency, as suggested by Wang ((p. 4, 10th para., p. 7, 6th para.).      

   In regards to claim 8, Rajagopalan and Stayano, in particular Rajagopalan doesn’t explicitly teach:
a secure flash update is performed for one of a system serial peripheral interface (SPI) device, an electrically erasable programmable read only memory  (EEPROM), a flash device on a low pin count (LPC) bus, or an enhanced serial peripheral interface (eSPI) bus.
However, Wang teaches such use: (p. 4, 10th para., see the presence of a plurality of firmware upgrade mode. wherein, the in-band mode is generally tool BMC and BIOS provided by the manufacturer directly access Flash to upgrade, or CPLD, PSU update firmware for realizing communication with the BMC through the LPC interface. However, the tool directly access Flash cannot be retained the original configuration of the firmware, and upgrading a slower rate through the LPC interface). 
Rajagopalan, Stayano and Wang are analogous art because they are from the same field of endeavor, firmware updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rajagopalan, Stayano and Wang before him or her, to modify the system of Rajagopalan and Stayano, in particular Rajagopalan to include the teachings of Wang, as a system for firmware upgrades, and accordingly it would enhance the system of Rajagopalan, which is focused on firmware update because that would provide Rajagopalan with the tune update frequency, as suggested by Wang ((p. 4, 10th para., p. 7, 6th para.).      

   In regards to claim 15, Rajagopalan and Stayano, in particular Rajagopalan doesn’t explicitly teach:
latency of the plurality of firmware function calls is tunable.
However, Wang teaches such use: (p. 5, 2nd para., see specifically, the BMC in the partition to be updated middleware obtaining the upgraded mirror image file to upgrade the firmware, can specifically detect middleware partition to be updated exists in according to the preset frequency of the mirror image file to be upgraded and updated, if so, obtaining the updated to-be-upgraded mirror image file for firmware upgrade. the pre-set frequency can be specifically set according to the requirement in a specific implementation. Of course, the BMC can also partition to be updated of middleware for real time monitoring, once monitoring of renewed mirror image file to be updated immediately for firmware upgrading, which can ensure timely upgrading of firmware).
Rajagopalan, Stayano and Wang are analogous art because they are from the same field of endeavor, firmware updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rajagopalan, Stayano and Wang before him or her, to modify the system of Rajagopalan and Stayano, in particular Rajagopalan to include the teachings of Wang, as a system for firmware upgrades, and accordingly it would enhance the system of Rajagopalan, which is focused on firmware update because that would provide Rajagopalan with the tune update frequency, as suggested by Wang ((p. 4, 10th para., p. 7, 6th para.).      

   In regards to claim 17, Rajagopalan and Stayano, in particular Rajagopalan doesn’t explicitly teach:
a secure flash update is performed for one of a system serial peripheral interface (SPI) device, an electrically erasable programmable read only memory (EEPROM), a flash device on a low pin count (LPC) bus, or an enhanced serial peripheral interface (eSPI) bus.
However, Wang teaches such use: (p. 4, 10th para., see the presence of a plurality 
of firmware upgrade mode. wherein, the in-band mode is generally tool BMC and BIOS provided by the manufacturer directly access Flash to upgrade, or CPLD, PSU update firmware for realizing communication with the BMC through the LPC interface. However, the tool directly access Flash cannot be retained the original configuration of the firmware, and upgrading a slower rate through the LPC interface). 
Rajagopalan, Stayano and Wang are analogous art because they are from the same field of endeavor, firmware updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rajagopalan, Stayano and Wang before him or her, to modify the system of Rajagopalan and Stayano, in particular Rajagopalan to include the teachings of Wang, as a system for firmware upgrades, and accordingly it would enhance the system of Rajagopalan, which is focused on firmware update because that would provide Rajagopalan with the tune update frequency, as suggested by Wang ((p. 4, 10th para., p. 7, 6th para.).      

11.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan in view of Stayano in view of Wang in view of Sundaresan, US 2021/0232,981.
   In regards to claims 1, 6, 10 and 15 the rejections above are incorporated accordingly.
   In regards to claim 7, Rajagopalan, Stayano and Wang, in particular Rajagopalan doesn’t explicitly teach:
the latency is tunable by adjusting block size of the flash update image.
However, Sundaresan teaches such use: (p. 6, [0060], see based on a file size of the ML model and the frequency of incremental updates applied on the ML model, the incremental training unit 300 enables the network 106 to automatically tune a frequency of updates to once every n data points per edge device). 
Rajagopalan, Stayano, Wang and Sundaresan are analogous art because they are from the same field of endeavor, software updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rajagopalan, Stayano, Wang and Sundaresan before him or her, to modify the system of Rajagopalan, Stayano and Wang, in particular Rajagopalan to include the teachings of Sundaresan, as a system for incremental training of edge devices using a base version, and accordingly it would enhance the system of Rajagopalan, which is focused on firmware update because that would provide Rajagopalan with the ability to verify a signature, as suggested by Sundaresan (p. 5, [0055], p. 9, [0080]).      

   In regards to claim 16, Rajagopalan, Stayano and Wang, in particular Rajagopalan doesn’t explicitly teach:
the latency is tunable by adjusting block size.
However, Sundaresan teaches such use: (p. 6, [0060], see based on a file size of the ML model and the frequency of incremental updates applied on the ML model, the incremental training unit 300 enables the network 106 to automatically tune a frequency of updates to once every n data points per edge device). 
Rajagopalan, Stayano, Wang and Sundaresan are analogous art because they are from the same field of endeavor, software updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rajagopalan, Stayano, Wang and Sundaresan before him or her, to modify the system of Rajagopalan, Stayano and Wang, in particular Rajagopalan to include the teachings of Sundaresan, as a system for incremental training of edge devices using a base version, and accordingly it would enhance the system of Rajagopalan, which is focused on firmware update because that would provide Rajagopalan with the ability to verify a signature, as suggested by Sundaresan (p. 5, [0055], p. 9, [0080]).      

12.	Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan in view of Stayano in view of El-Moussa, US Patent No. 10,228,929.
   In regards to claims 1, 10, and 19 the rejections above are incorporated respectively.
   In regards to claim 2, Rajagopalan and Stayano, in particular Rajagopalan doesn’t explicitly teach:
the one or more processors exit the secure operating environment and re-enter the secure operating environment between performing updates for different progress units.
However, El-Moussa teaches such use: (column 12, lines 1-12, see once this has been completed, the WMA 10 exits from the trusted environment (at S60) (which is basically 
just a reverse of S35 and thus in some embodiments involves exiting the secure execution environment and re-booting back to the main execution environment as necessary and then passing control immediately to a part of the WMA which runs in the main execution environment and can control a smooth return back to the operation of the application v1) and notifies Application v1 (which may still be running—or which may have resumed running when the main execution environment was re-entered)) that the update has been completed successfully)). 
Rajagopalan, Stayano and Moussa are analogous art because they are from the same field of endeavor, firmware updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rajagopalan, Stayano and Moussa before him or her, to modify the system of Rajagopalan and Stayano, in particular Rajagopalan to include the teachings of Moussa, as a system for updating a computer program, and accordingly it would enhance the system of Rajagopalan, which is focused on firmware update because that would provide Rajagopalan with the ability to exit and reenter a system as suggested by Moussa (column 12, lines 1-12, column 2, lines 20-41).      

   In regards to claim 11, Rajagopalan and Stayano, in particular Rajagopalan doesn’t explicitly teach:
the one or more processors exit the secure operating environment and re-enter the secure operating environment between performing updates for different progress units.
However, El-Moussa teaches such use: (column 12, lines 1-12, see once this has been completed, the WMA 10 exits from the trusted environment (at S60) (which is basically
just a reverse of S35 and thus in some embodiments involves exiting the secure execution environment and re-booting back to the main execution environment as necessary and then passing control immediately to a part of the WMA which runs in the main execution environment and can control a smooth return back to the operation of the application v1) and notifies Application v1 (which may still be running—or which may have resumed running when the main execution environment was re-entered)) that the update has been completed successfully)). 
Rajagopalan, Stayano and Moussa are analogous art because they are from the same field of endeavor, firmware updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rajagopalan, Stayano and Moussa before him or her, to modify the system of Rajagopalan and Stayano, in particular Rajagopalan to include the teachings of Moussa, as a system for updating a computer program, and accordingly it would enhance the system of Rajagopalan, which is focused on firmware update because that would provide Rajagopalan with the ability to exit and reenter a system as suggested by Moussa (column 12, lines 1-12, column 2, lines 20-41).      

   In regards to claim 20, Rajagopalan and Stayano, in particular Rajagopalan doesn’t explicitly teach:
the one or more processors exit the secure operating environment and re-enter the secure operating environment between performing updates for different progress units.
However, El-Moussa teaches such use: (column 12, lines 1-12, see once this has been completed, the WMA 10 exits from the trusted environment (at S60) (which is basically 
just a reverse of S35 and thus in some embodiments involves exiting the secure execution environment and re-booting back to the main execution environment as necessary and then passing control immediately to a part of the WMA which runs in the main execution environment and can control a smooth return back to the operation of the application v1) and notifies Application v1 (which may still be running—or which may have resumed running when the main execution environment was re-entered)) that the update has been completed successfully)). 
Rajagopalan, Stayano and Moussa are analogous art because they are from the same field of endeavor, firmware updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rajagopalan, Stayano and Moussa before him or her, to modify the system of Rajagopalan and Stayano, in particular Rajagopalan to include the teachings of Moussa, as a system for updating a computer program, and accordingly it would enhance the system of Rajagopalan, which is focused on firmware update because that would provide Rajagopalan with the ability to exit and reenter a system as suggested by Moussa (column 12, lines 1-12, column 2, lines 20-41).    
Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Flynn et al., 8645717

Marr et al., 8214653

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193